DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant previously amended independent claim 1 to require “the impregnation of the fiber of the core being performed by a treating liquid under a vacuum between 0.6 inches and 6.0 inches of mercury, absolute pressure”.  Applicant points to Wedler (Column 4, Lines 61-63, 
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucher (US 2015/0144245, of record) and further in view of Huyghe (US 2015/0174968, of record).
As best depicted in Figure 3, Bucher is directed to a bead element and a tire incorporating said element.  Bucher further teaches that said element is defined by at least one core yarn 30 (single yarn or plurality of yarns) comprising a multifilament textile fiber (e.g. glass fibers having a diameter between 2 and 30 microns) embedded in an organic matrix (e.g. thermoset resin) and an outer sheath layer C1 comprising a metal wire (Paragraphs 15-22, 75, and 79).  The claims as currently drafted fail to exclude viewing layer C1 as “an outer sheath layer”.  In terms of the properties of said element, each core yarn has a preferred density 
In such an instance, though, Bucher fails to specifically describe a triangular cross section formed with three coils.  As detailed above, though, Bucher specifically states that a single yarn may be wound in a number of coils (Paragraph 17).  This disclosure suggests the inclusion of at least two coils.  One of ordinary skill in the art at the time of the invention would have found it obvious to include three coils given the general disclosure to use “a number of coils”.  Additionally, the claimed triangular configuration is consistent with core assemblies formed with three coils, as shown for example by Huyghe (Paragraphs 3 and 4).  Also, the claimed core diameter between 5.0 mm and 30.0 mm would result when using 3 coils, each having a diameter between 6.0 mm and 20.0 mm.    
Also, regarding claim 1, the metal wires have a diameter “more or less equal to 1.55 mm” (Paragraph 80). 
Lastly, with respect to claim 1, the amended claim language is directed to the method of manufacture and such limitations fail to further define the structure of the claimed article (tire bead).  MPEP 2113 includes the following language:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.    

Regarding claims 2 and 3, Bucher teaches the use of a single yarn or plurality of separate yarns to define the core (Paragraph 18).

With respect to claim 5, Bucher teaches a modulus less than 100 GPa (Paragraph 28).
As to claim 6, Bucher teaches a preferred ratio less than 0.7 (Paragraph 22).
Regarding claim 7, Bucher teaches a ratio greater than 0.25 (Paragraph 24).
With respect to claims 8 and 9, Bucher teaches a ratio between 5 percent and 75 percent (Paragraphs 30 and 31).
As to claims 10 and 11, Bucher teaches a ratio between 25% and 75% (Paragraphs 32 and 33).
 	Regarding claim 12, Bucher teaches a preferred ratio of at least 0.4. 
With respect to claim 13, Bucher teaches yield strength values considerably greater than 200 MPa (Table 1).
Regarding claim 16, the textile filamentary elements of Bucher have a diameter between 2 and 30 microns (Paragraph 39) and can be continuous (Paragraph 40).
With respect to claim 17, Bucher teaches the presence of at least 10 elementary filaments (Paragraph 41). 
 	As to claim 18, Bucher teaches the use of a wide variety of textile fibers, including glass fibers, carbon fibers, and mixtures thereof (Paragraph 12).
With respect to claim 19, Bucher teaches the use of thermoset resins (Paragraph 13).  
Response to Arguments
6.	Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
Applicant contends that the impregnation of the fiber of the core being performed by treating liquid under a vacuum between 0.6 inches and 6.0 inches of mercury absolute pressure is not new matter.  The Examiner agrees that Welder provides support for a pressure between 0.6 and 6.0 inches of mercury (Column 4, Lines 61+).  However, in such an instance, said pressure is correlated with a degassing step that occurs in a vacuum chamber prior to advancing the textile fibers into an impregnation chamber or tank.  It is emphasized that the impregnation occurs in chamber or tank 26’ and such occurs under a superatmospheric pressure, for example in a range of up to about 40-50 psi.  As such, the claim language is seen to constitute new matter (pressure is not associated with impregnation of core but rather a processing step that occurs prior to impregnation).
	Applicant further argues that the prior art references of record fail to disclose the claimed method.  However, as detailed above, the claims are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of the claimed article (no evidence that the claimed method results in a materially different tire).        
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 2, 2021